United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.R., Appellant
and
U.S. POSTAL SERVICE, BAY VALLEY
PERFORMANCE CLUSTER, Oakland, CA,
Employer
__________________________________________
Appearances:
Appellant, pro se
Office of Solicitor, for the Director

)
)
)
)
)
)
)
)
)

Docket No. 14-1715
Issued: February 3, 2015

Case Submitted on the Record

ORDER REMANDING CASE
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge

On September 15, 2014 appellant filed a timely appeal from a July 3, 2014 decision of
the Office of Workers’ Compensation Programs (OWCP). The Board docketed the appeal as
No. 14-1715. By its July 3, 2014 decision, OWCP found that appellant was at fault in the
creation of an overpayment in the amount of $2,583.39 as she received both compensation and
retirement benefits during the period December 14, 2013 through February 8, 2014. Pursuant to
the Federal Employees’ Compensation Act1 and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
The Board has duly considered the matter and notes that, in the case of William A.
Couch,2 it held that, when adjudicating a claim, OWCP is obligated to consider all evidence
properly submitted by a claimant and received by it before the final decision is issued. By letter
dated May 28, 2014, appellant disagreed that she was at fault in the creation of any overpayment.
She stated that she had elected OPM benefits in December 2013, but that OWCP continued to
deposit payments into her bank account, despite her submission of an election form and multiple
1

5 U.S.C. § 8101 et seq.

2

41 ECAB 548 (1990).

telephone conversations with OWCP. Appellant also submitted financial information with her
letter.
In its July 3, 2014 decision, OWCP found that appellant was at fault in the creation of an
overpayment in the amount of $2,583.39. It noted that “You did not submit a response to the
preliminary decision dated May 7, 2014.” However, appellant’s response by letter dated
May 28, 2014 was received on June 2, 2014.
While OWCP is not required to list every piece of evidence submitted to the record, the
record is clear that appellant’s response to the preliminary overpayment decision was not
reviewed before the issuance of its July 3, 2014 decision. Whether it receives relevant evidence
on the date of the decision or several days before, such evidence must be considered.3 As the
Board’s decisions are final as to the subject matter appealed, it is crucial that all evidence
relevant to the subject matter of the claim properly submitted to OWCP be reviewed and
addressed.4 Accordingly, the case is remanded for proper review of the evidence and, following
any necessary further development, the issuance of an appropriate final decision.
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated July 3, 2014 is set aside and the case remanded for further action
consistent with this order of the Board.
Issued: February 3, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

3

J.I., Docket No. 12-1062 (issued December 12, 2012); William McKennon, 51 ECAB 145 (1999).

4

See Yvette N. Davis, 55 ECAB 475 (2004).

2

